Exhibit 10
SUPPLY AGREEMENT


THIS SUPPLY AGREEMENT (“Agreement”), dated as of the 21st day of November, 2008,
is by and between Peninsula Packaging, LLC, a California limited liability
company d/b/a Peninsula Packaging Company (“PPC”), and ECO2 Plastics, Inc., a
Delaware corporation (the “Seller”).


BACKGROUND


PPC desires to purchase from Seller, and Seller desires to sell to PPC, recycled
polyethylene-terephthalate (PET) flakes having the specifications and the
qualities described on Exhibit A attached hereto (the “Products”).  The parties
now desire to enter into this Agreement for the purpose of setting forth their
relative rights and obligations with respect to the purchase and sale of the
Products.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants, and agreements herein contained, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.           Purchase of Products.


(a)           During the Term (as defined below), Seller agrees to sell to PPC
the Products ordered pursuant to PPC’s duly issued purchase orders (each, a
“Purchase Order”) on the terms and conditions provided herein.


(b)           If PPC is in need of at least one million five hundred thousand
(1,500,000) pounds of Products for any given calendar month occurring during the
Term, and provided that Seller is in compliance with the terms and conditions of
this Agreement, PPC shall order its requirements for one million five hundred
thousand (1,500,000) pounds of Products for such month from Seller, pursuant to
a Purchase Order delivered to Seller at least fourteen (14) days prior to the
commencement of such month.  Seller shall accept each Purchase Order and deliver
the Products on the delivery date(s) therein specified to the destination(s)
therein.  Notwithstanding the foregoing, in the event that Seller reasonably
anticipates that it will be incapable of meeting the volume requirements of any
such Purchase Order despite using commercially reasonable efforts to do so, then
Seller may, within three (3) business days of receipt of such Purchase Order,
provide written notice thereof to PPC, indicating the portion of the order that
Seller is able to accept, and Seller shall thereafter deliver such reduced,
accepted volume of Products on the delivery date(s) specified in the Purchase
Order to the destination(s) therein. PPC shall be permitted to buy any rejected
volume of Products from a third party. Seller agrees that it shall not sell to
any third party any rejected volume of Products.


(c)           Each Purchase Order shall be deemed to incorporate all of the
terms and conditions contained in this Agreement, and may be accepted only upon
the exact terms and conditions set forth therein.  Any terms or conditions
proposed by Seller that are inconsistent with or in addition to the terms and
conditions set forth therein are expressly rejected and shall be void and of no
effect, unless agreed to in writing and signed by PPC


(d)           Subject to the provisions of Section 1(b) hereof, nothing in this
Agreement shall require PPC to use Seller as an exclusive supplier of the
Products.


2.           Pricing.


This section is intentionally left blank due to confidentiality and competitive
reasons.


3.           Term and Termination.


(a)           The term of this Agreement (the “Term”) shall commence as of the
date first written above and shall end on the date three (3) years thereafter,
unless earlier terminated as set forth below.  The parties may extend the Term
upon their mutual written agreement.


(b)           The Term may be terminated by PPC prior to its natural expiration
in the event that any of the following events occur, upon written notice to
Seller:


(i)           Seller fails to perform or fulfill any term, covenant, or
condition contained in this Agreement and Seller fails to cure such default
thereof within three (3) business days after Seller has been served with written
notice thereof;


(ii)           Any representation or warranty made by Seller herein is false or
inaccurate in any material respect when made, or becomes false or inaccurate in
any material respect thereafter; or


(iii)           (A) the application for the appointment of a receiver or
custodian for Seller or the property of Seller, (B) the entry of an order for
relief or the filing of a petition by or against Seller under the provisions of
any bankruptcy or insolvency law, (C) any assignment for the benefit of
creditors by or against Seller, or (D) Seller’s insolvency (which term is
defined for purposes of this paragraph as the failure or inability of Seller to
meet its obligations as the same fall due).


(c)           The Term may be terminated by Seller prior to its natural
expiration in the event that any of the following events occur, upon written
notice to PPC:


(i)           PPC fails to perform or fulfill any term, covenant, or condition
contained in this Agreement and PPC fails to cure such default thereof within
three (3) business days after PPC has been served with written notice thereof;
or


(ii)           (A) the application for the appointment of a receiver or
custodian for PPC or the property of PPC, (B) the entry of an order for relief
or the filing of a petition by or against PPC under the provisions of any
bankruptcy or insolvency law, (C) any assignment for the benefit of creditors by
or against PPC, or (D) PPC’s insolvency (which term is defined for purposes of
this paragraph as the failure or inability of PPC to meet its obligations as the
same fall due)


(d)           At the termination of the Term, PPC shall have no further
obligation or liability to Seller under this Agreement or any Purchase Orders
other than to remit payment of the Purchase Prices due hereunder for any
Products accepted by PPC hereunder prior to the effective date of termination.


4.           Delivery.  Time is of the essence in this Agreement.  Seller shall
cause all Products to be delivered to the delivery destination specified in each
accepted Purchase Order by the delivery date specified therein (or as
rescheduled by PPC as set forth below), in the quantities set forth therein
(subject to the provisions of Section 1(b) hereof), in new condition and free
from defect.  PPC may, free of charge, reschedule the delivery date for any
Product prior to Seller’s shipment thereof by providing Seller with notice
thereof (electronically, by facsimile, or by mail).  In the event that Seller
breaches the terms of this Section, PPC reserves the right, without liability,
in addition to its other rights and remedies, to terminate such Purchase Order,
and to purchase substitute Products elsewhere and charge Seller with any damages
incurred.  Seller assumes all risks of loss of damage to Products delivered
pursuant to this Agreement until their delivery to, and acceptance by, PPC.


5.           Inspection.  The Products purchased by PPC are subject to
inspection and approval by PPC at the place of delivery set forth on the
applicable Purchase Order.  PPC reserves the right to reject and refuse
acceptance of any or all portions of the Products which are not in accordance
with:  (i) the description of such Products set forth in this Agreement and in
the Purchase Order; (ii) Seller’s samples (if any); and/or (iii) Seller’s
express or implied warranties.  Any or all portions of the Products not accepted
will be returned to Seller at Seller’s expense for a full credit or refund, or
at the option of PPC, Seller shall be required, at its sole risk and expense, to
correct or replace such Products with conforming Products within such time as
PPC may require.  If Seller fails to correct or replace any nonconforming
Products promptly after notification and authorization from PPC, PPC may correct
or replace such Products and charge Seller for the cost incurred by PPC and/or
set-off the cost hereunder at the sole discretion of PPC.  Payment for any
Products ordered hereunder prior to inspection and approval shall not constitute
acceptance thereof and is without prejudice to any and all claims that PPC may
have against Seller.


6.           Warranties.  Seller warrants that the Products will strictly
conform to the specifications and the qualities set forth on Exhibit A, are fit
for the use intended by PPC, are merchantable, are of good material and
workmanship, and are free from defect.  All warranties will survive the
acceptance of each of the Products by PPC for a period of six (6) months after
such acceptance.  These warranties are in addition to any warranties of
additional scope given to PPC by Seller.


7.           Patents.  Seller shall defend, at its own expense, all suits,
actions, or proceedings in which PPC or PPC’s officers, directors, employees,
agents, successors, assigns, customers, or users of Seller’s Products
(collectively, together with PPC, the “PPC Parties”) are made defendants for
actual or alleged infringement of any U.S. or foreign letters patent resulting
from the use or sale of the Products purchased under this Agreement, and Seller
further shall pay and discharge any and all judgments or decrees which may be
rendered in any such suit, action, or proceeding against the PPC Parties, and
shall otherwise indemnify, defend, and hold the PPC Parties harmless of, from,
and against any and all damages or expenses resulting to, or incurred by, them
in any manner arising from any and all such claims, suits, actions, or
proceedings, including, but not limited to, reasonable attorneys’ fees.


8.           Review and Audit Privileges.  Seller shall keep and preserve, for
at least three (3) years following the sale of each and every Product hereunder,
full and accurate accounting records relating to such Product.  Seller shall
give PPC and its designated representatives (which representatives may include,
without limitation, independent auditors) access to such records during such
period of time to review and/or audit the records, from time to time, upon
request.  Seller shall also provide, at Seller’s own expense, copies of all or a
portion of the records when so requested by PPC.  In the event any audit
conducted by an independent auditor demonstrates a variance of more than five
percent (5%) on an annual basis in the amount determined by such auditor to
represent the fair purchase cost of any Product purchased hereunder and the
amount actually paid to Seller for such Product, Seller shall pay to PPC the
reasonable cost of such audit.  In any event, Seller shall promptly pay to PPC
the amount of any such variance which results in an overpayment by PPC to
Seller.


9.           Indemnification.


(a)           Seller shall indemnify, defend, and hold harmless the PPC Parties
from and against any and all losses, liabilities, claims, damages, and expenses
(including reasonable costs of investigation and attorneys’ fees) (collectively,
the “Losses”) arising from (i) personal or bodily injury to or death of persons
or damage to the property of PPC to the extent caused by the negligent acts,
errors, and/or omissions or the willful misconduct of Seller or its officers,
directors, agents, employees, or subcontractors, (ii) personal or bodily injury
to or death of persons or damage to the property of PPC, the other PPC Parties,
or any third party as a result of any use or sale of the Products, and (iii) the
breach or default by Seller of any provisions of this Agreement.


(b)           The provision set forth in subparagraph shall survive the delivery
and acceptance of the Products purchased hereunder and the expiration or
termination of the Term.


10.           Taxes; Set-Off.  Seller shall pay all sales and other taxes,
however designated or levied, on the sale or use of the Products, other than
taxes based on PPC’s capital or net income.  PPC shall have the right at all
times to set off any amount owing at any time from Seller to PPC against any
amount payable at any time by PPC in connection with this Agreement.
 
11.           Representations and Warranties.  Seller hereby represents and
warrants to PPC, and agrees as follows:


(a)           Seller is in compliance with all federal and state laws and
regulations applicable to Seller’s performance hereunder;


(b)           Seller has the full power and authority to enter into this
Agreement and perform each of its obligations hereunder;


(c)           Seller has good and marketable title to the Products;


(d)           There is no party which has a lien on, security interest in, or
claim to the Products; and


(e)           No litigation or pending or threatened claims of litigation exist
which do or could be reasonably expected to adversely affect Seller’s ability to
fully perform its obligations hereunder or the rights granted by Seller to PPC
under this Agreement.


12.           Compliance with Laws.   Seller shall comply with any and all
federal, state, foreign, local, and municipal regulations, ordinances, statutes,
rules, laws, and constitutional provisions applicable to Seller’s performance of
this Agreement.


13.           Independent Contractor; Insurance. Seller shall be considered an
independent contractor of PPC and shall effect and maintain liability, property
damage and worker’s compensation insurance policies.  All such insurance
policies shall designate PPC and its officers, directors, employees and agents
as an additional insured and shall be primary and required to respond and pay
prior to any other available insurance coverage.


14.           Force Majeure.  If any casualty or unforeseeable cause beyond the
control of a party, including, without limitation, acts of God, fires, floods,
epidemics, quarantine restrictions, terrorist acts, strikes, failure of public
utilities, or unusually severe weather, prevents the performance of a party’s
obligations under this Agreement, then such obligations shall be suspended
during the period of such event.


15.           Notices.  Any notice, consent, or other communication given
pursuant to this Agreement shall be in writing and shall be effective either (i)
when delivered personally to the party for whom intended, (ii) upon delivery by
an overnight courier service that is generally recognized as reliable, and the
written records maintained by the courier shall be prima facie evidence of
delivery, or (iii) on delivery (or attempted delivery) by certified or
registered mail, return receipt requested, postage prepaid, as of the date shown
by the return receipt; in any case addressed to such party as set forth below or
as a party may designate by written notice given to the other party in
accordance herewith.


If to PPC:                                Peninsula Packaging, LLC
1030 North Anderson Road
Exeter, California
Attn:  Managing Director
Fax:  (559) 594-6814


with a copy to:                                           Stradley Ronon Stevens
& Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn:  Todd C. Vanett, Esquire
Fax:  (215) 564-8120


If to Seller:                                ECO2 Plastics, Inc.
680 Second Street, Suite 200
San Francisco, California 94107
Attention:  Chief Executive Officer
Fax: (415) 829-6001


16.           Entire Agreement; Assignment.  This Agreement, together with any
Purchase Orders issued in connection herewith, constitutes the complete and
entire agreement between PPC and Seller relating to the subject matter hereof,
and supersedes any and all other communications or agreements, whether written
or oral, between the parties hereto relating to the subject matter
hereof.  Neither this Agreement nor any of the rights or obligations hereunder
may be assigned or transferred in any manner whatsoever by Seller without the
prior written consent of PPC.


17.           Governing Law; Forum.  This Agreement shall be deemed to be made,
governed by, and construed in accordance with the laws of the State of
California, without reference to the conflicts of law principles thereof.  Each
of the parties irrevocably consents to the exclusive jurisdiction and venue of
the state and federal courts of the State of California in all matters arising
out of or relating to this Agreement.


18.           Severability.  If any provision or a portion of any provision of
this Agreement is held to be unenforceable or invalid by a court of competent
jurisdiction, the validity and enforceability of the enforceable portion of any
such provision and/or the remaining provisions shall not be affected thereby.


19.           Waiver. The failure of any party to enforce any of the provisions
of this Agreement, or any rights with respect hereto, or the failure to exercise
any election provided for herein, will in no way be considered a waiver of such
provisions, rights, or elections, or in any way affect the validity of this
Agreement.


20.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same document.


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first written above.


PENINSULA PACKAGING, LLC


By:                                                                


Name                                                                


Title:                                                                


ECO2 PLASTICS, INC.


By:                                                                


Name:                                                                


Title:________________________________











--------------------------------------------------------------------------------












Exhibit A


Specifications and Qualities


See attached